           Case 5:19-cr-00370-PRW Document 45 Filed 11/23/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                      )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )          Case No. CR-19-00370-PRW
                                               )
EARL LYNN SEBREE,                              )
                                               )
        Defendant.                             )


                                          ORDER

        Presently, this case is set on the Court’s December 2020 criminal jury trial docket. 1

But earlier today, the Chief Judge of the U.S. District Court for the Western District of

Oklahoma entered General Order No. 20-26, suspending all criminal and civil jury trials

for the month of December in light of the surge of new COVID-19 cases over the past few

weeks. 2

        The COVID-19 pandemic continues to be a factor in the forty counties comprising

the Western District of Oklahoma. As of Wednesday, November 20, 2020, the total number

of confirmed cases of COVID-19 statewide is up to 167,261, the total number of COVID-

19 related deaths statewide is 1,603, and the number of active cases statewide is 30,724. 3


1
    December Criminal Trial Docket (Dkt. 43) at 1.
2
 In re Suspension of Jury Trials in Dec. 2020, G.O. No. 20-26, slip op. at 1 (W.D. Okla.
Nov. 23, 2020).
3
    Okla. State Dep’t Health, Executive Order COVID-19 for Report November 20, 2020,
                                            1
         Case 5:19-cr-00370-PRW Document 45 Filed 11/23/20 Page 2 of 4




Additionally, the Oklahoma State Department of Health (OSDH) has divided the State into

eight hospital regions, 4 and as of November 20th, five hospital regions that cover all forty

counties in the Western District of Oklahoma (i.e., Regions 1, 2, 3, 6, and 8) have been

elevated to Tier 3 of the Department’s Hospital Surge Plan because at least 20% of all

hospitalizations in those regions have been related to COVID-19 for at least three

consecutive days—a move that permits Governor Kevin Stitt to issue an executive order

reducing elective procedures by 50% statewide in order to preserve hospital beds and

medical personnel for COVID-19 patients. 5

       Moreover, the Centers for Disease Control and Prevention (CDC), the OSDH, and

the Governor continue to recommend social distancing and to advise against large indoor

gatherings. Concerning gatherings, the CDC advises that the risk of spreading COVID-19

increases when there are more people to interact with, longer interactions, and a higher


at 3, available at https://coronavirus.health.ok.gov/sites/g/files/gmc786/f/eo_-_covid-
19_report_-_11-20-201.pdf.
4
 See generally Okla. State Dep’t of Health, Third Revised Oklahoma COVID-19 Hospital
Surge Plan 4 (rev. Oct. 27, 2020) (showing the breakdown of the “Eight Preparedness
Regions” by county), available at https://coronavirus.health.ok.gov/sites/g/files/
gmc786/f/final-3rd_revised_hospital_surge_plan_3.pdf.
5
  Id. at 5 (defining Tier 3 as requiring “20-39% COVID patients in staffed beds) and
indicating what interventions are permissible at Tier 3); Okla. State Dep’t of Health,
Hospital Tiers Plus Detail for 11/20/2020, available at https://coronavirus.health.ok.gov/
sites/g/files/gmc786/f/hospital_tiers_plus_detail_20201120.pdf (showing data for
hospitalized COVID-19 patients over the past two weeks in all eight hospital regions).
Although the Governor has not yet issued an executive order limiting elective surgeries, it
appears he is considering such a move if COVID-19 hospitalizations continue to climb.
See, e.g., Carmen Forman, State May Halt Elective Surgeries: Governor Refuses Again to
Make Mask Mandate to Curb Spike in Cases, Oklahoman, 1A, Nov. 19, 2020.
                                             2
         Case 5:19-cr-00370-PRW Document 45 Filed 11/23/20 Page 3 of 4




level of community transmission in the area where the gathering is held. 6 On November

16, 2020, the Governor issued the Seventh Amended Executive Order No. 2020-20, finding

that a “health crisis still exists[] and still needs to be addressed in various ways by

Executive Order,” declaring that all 77 counties of Oklahoma were still under an

“emergency caused by the threat of COVID-19,” directing that individuals “follow CDC

guidelines for social distancing and for gathering in groups” and that businesses adhere to

the Oklahoma Department of Commerce’s Open Up and Recover Safely (OURS) Plan, and

imposing new safety measures on restaurants, bars, and employees of the state executive

branch. 7 The OURS Plan similarly advises citizens to “minimize time spent in crowded

environments and [to] continue following CDC guidelines regarding social distancing”

during Phase 3 of the Plan, 8 which the State entered on June 1st. 9

       The recent surge in COVID-19 cases and the continued social distancing

requirements have led the judges of this district to conclude that jury trials cannot be

conducted during the month of December without jeopardizing the health and wellness of



6
  CDC, Considerations for Events and Gatherings, https://www.cdc.gov/coronavirus/
2019-ncov/community/large-events/considerations-for-events-gatherings.html  (last
visited Nov. 23, 2020).
7
 Okla. 7th Am. Exec. Order No. 2020-20, at 1, 5, 7, available at https://www.sos.ok.gov/
documents/executive/1971.pdf.
8
 Okla. Dep’t Commerce, Open Up and Recover Safely: A Three-phased Approach to
Open Oklahoma’s Economy 4 (rev. Aug. 3, 2020), available at https://
www.okcommerce.gov/wp-content/uploads/Open-Up-and-Recover-Safely-Plan.pdf.
9
    Oklahoma Commerce, Open Up and Recover Safely (OURS)                             Plan,
https://www.okcommerce.gov/covid19/ours-plan/ (last visited Nov. 19, 2020).
                                             3
         Case 5:19-cr-00370-PRW Document 45 Filed 11/23/20 Page 4 of 4




jurors, parties, and court personnel alike. All these factors counsel in favor of continuing

jury trials from the December 2020 trial docket to the January 2021 trial docket. These

findings and the findings set forth in General Order No. 20-26, which are hereby

incorporated by reference, lead the Court to conclude that the ends of justice served by

entering this continuance outweigh the best interests of the public and the defendant to a

speedy trial. Thus, the Court finds that the period of delay resulting from this continuance

will be excluded under § 3161(h)(7) of the Speedy Trial Act.

       IT IS THEREFORE ORDERED that this case shall be STRICKEN from the

Court’s December 2020 criminal jury trial docket, and RESET on the Court’s January

2021 criminal jury trial docket.

       IT IS FURTHER ORDERED that the parties’ deadline for pretrial motions is

extended to December 18, 2020, pursuant to Rule 12(c)(2) of the Federal Rules of Criminal

Procedure, and any responses will be due within nine days after the pretrial motion is filed,

in keeping with LCrR 12.1(b).

       IT IS SO ORDERED this 23rd day of November, 2020.




                                             4
